Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
T. Bruce Vest, M.D., DATE: December 1, 1995
Petitioner,

Docket No. C-95~-035
Decision No. CR405

-v-

The Inspector General.

DECISION

This case comes before me pursuant to the request for
hearing timely filed by Petitioner to contest the
Inspector General's (I.G.'s) determination that he should
be excluded from participation in the Medicare program
and the State health care programs defined in section
1128(h) of the Social Security Act (Act) for a period of
five years under section 1128(b)(6)(B) of the Act. By
delegation from the Secretary of Health and Human
Services (Secretary), the I.G. may impose and direct an
exclusion against an individual who has

furnished or caused to be furnished items or
services to patients (whether or not eligible
for services under title XVIII {Medicare}

.) substantially in excess of the needs of such
patients or of a quality which fails to meet
professionally recognized standards of health care.

Act, section 1128(b)(6)(B); see also 42 C.F.R. §
1001.701(a) (2). For the reasons discussed below, I
conclude that the I.G. has failed to prove that
Petitioner furnished items or services that were either
substantially in excess of his patients' needs or that
failed to meet professionally recognized standards of
health care. Therefore, there is no basis for
Petitioner's exclusion.
2
PROCEDURAL HISTORY

The I.G. may make exclusion determinations under section
1128(b) (6) of the Act based upon a sanction report from
"(fjiscal agents or contractors" or information from
"Cajny other sources deemed appropriate" by the I.G. 42
C.F.R. § 1001.701(b) (3) and (5). The exclusion in this
case was requested by the Health Care Service
Corporation, which does business as Blue Cross and Blue
Shield of Illinois (Illinois Carrier or Carrier), the
fiscal agent in the State of Illinois for the Medicare
Part B program.’ I.G. Ex. 11. The sanction request was
based on an analysis done by the Illinois Carrier's
Medical Director, Douglas Busby, M.D., who concluded that
Petitioner had rendered 77 services that were medically
unnecessary or of poor quality in treating 10 Medicare
patients during visits that occurred between April 9,
1992 and September 6, 1993. I.G. Ex. 11 at 1; I.G. Ex.
12.

On May 25, 1994, the I.G. notified Petitioner of the
intent to exclude him based on most, but not all, of the
services criticized by Dr. Busby. I.G. Exs. 1, 2, 12.

Petitioner then submitted a written response, arguing,
inter alia, that "the review of each visit does not take
into account the past records of the patient's visits nor
the immediate follow-up examinations, all of which were
available to Medicare" as part of Petitioner's prior
submissions for Medicare reimbursement. P. Ex. 5 at 2.

1 Section 1842 of the Act specifies the use of
carriers for the administration of benefits under the
Supplementary Medical Insurance Benefits for the Aged and
Disabled program, known as Medicare Part B. As explained
by regulation, the term "carrier" means an entity that
has a contract with the Health Care Financing
Administration (HCFA) of the Department of Health and
Human Services (HHS) to determine and make Medicare
payments for Part B benefits and to perform other related
functions. 42 C.F.R. § 400.202.

2 In two instances, Dr. Busby's report included
several services in a single paragraph. In reporting on
the treatment of Patient L.W. on August 5, 1993, Dr.
Busby included in one paragraph two services: X-rays of
lumbosacral spine and MRI of lumbar spine. I.G. Ex. 12
at 123. Also, in reporting on the treatment of the same
patient on August 13, 1993, Dr. Busby included in one
paragraph these three services: CT abdomen, CT pelvis,
and X-ray abdomen. I.G. Ex. 12 at 148.
3

He availed himself also of the opportunity to make an in-
person presentation to Kenneth Nelson, M.D., of the
I.G.'s Office. P. Ex. 4; I.G. Ex. 4.

Subsequently, the I.G. notified Petitioner by letter
dated November 18, 1994 that the determination to exclude
him had not been altered. However, the I.G., by Mr.
James Patton, deleted seven more services, while agreeing
with all other "violations" identified in the notice of
intent to exclude Petitioner. I.G. Ex. 5.

The Secretary's implementing regulation states that an
exclusion pursuant to section 1128(b)(6)(B) will be for a
period of three years, unless one or more of the
enumerated aggravating or mitigating factors exist and
warrant modifying the three-year benchmark period. 42
C.F.R. § 1001.701(a)(1). In the notice of exclusion, the
1.G. states that the exclusion of five years is based
upon the following two aggravating factors:

The violations were serious in nature and
occurred over a period of one year or more;

The violation resulted in financial loss to
Medicare . . . of $1,500 or more.

I.G. EX. 4 at 2 - 3; 42 C.F.R. § 1001.701(da)(2)(i) and
(iv).

During a prehearing conference held on January 13, 1995,
the parties agreed that they would endeavor to proceed on
the basis of written arguments and documentary evidence
alone. Order and Schedule for Filing Briefs and
Documentary Evidence 2 (Jan. 17, 1995). Accordingly,
Petitioner submitted a Motion to Reverse Denial of
Certain Laboratory Tests . . . and to Dismiss Exclusion
Decision (P. Prehrg. Br.) along with various exhibits.
However, in her response brief (I.G. Prehrg. Br.), the
I.G. requested an in-person hearing because there is no
regulatory definition for "substantially in excess of
such patients' needs" and the exclusion "turn[s] on the
consideration of medical records which must be evaluated
by medical experts." I.G. Prehrg. Br. at 4, 35.

I granted the I.G.'s motion for an in-person hearing for
the reason argued by the I.G. Order and Notice of
Hearing (May 18, 1995). My prehearing order also
identified the issues as:

Whether the I.G. had a basis for excluding
Petitioner; [and,]
4

Whether the exclusion of five years imposed and
directed against Petitioner by the I.G. is
reasonable.

Order and Notice of Hearing 2. Pursuant to 42 C.F.R. §
1005.15(c), my Order stated also that the I.G. would have
the burden of coming forward with evidence proving that
there is a basis for the exclusion and that the length of
the exclusion is reasonable; Petitioner would have the
burden of coming forward with evidence in support of
Petitioner's arguments. Id.’ As specified by

regulation, the standard of proof at a hearing is a
preponderance of the evidence. 42 C.F.R. § 1001.2007(c).

During the final prehearing conference, held on July 7,
1995, I considered Petitioner's motion to strike various
of the I.G.'s proposed exhibits, as well as Petitioner's
motion, in the alternative, to subpoena several
categories of witnesses (totalling 53 witnesses) in order
to refute the truth of those proposed exhibits offered by
the I.G. I granted Petitioner's motion to strike the
specified proposed exhibits. Ruling Excluding Certain
Proposed Exhibits and Summary of Prehearing Conference
(July 10, 1995).*

The in-person hearing took place July 13 through 15,
1995, in Alton, Illinois.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

For the reasons discussed in the designated sections of
this Decision, I make the following findings and conclude
that the exclusion imposed and directed by the I.G. under
section 1128(b)(6)(B) of the Act must be set aside for
lack of a proven basis:

3 In order to permit administrative law judges

to continue their practice of allocating the burden of
proof as they see fit, the regulations do not specify

which party bears the burden of going forward or which
party has the burden of persuasion in cases involving

exclusions under section 1128(b) of the Act. 57 Fed.

Reg. 3326 - 27 (Jan. 29, 1992).

‘ After the hearing, the I.G. reargued the
relevancy and weight of certain of the I.G.'s proposed
exhibits which I had excluded. I have treated those
arguments as the I.G.'s motion for reconsideration, which
I deny in a ruling issued concurrently with this
decision.
5

1. The facts of record do not establish the merits of
the Carrier's conclusion that Petitioner had a history of
"overutilization," which was unchanged despite efforts to
educate him. See Section I of Discussion, below.

2. The I.G.'s reliance on the Carrier's inadequately
supported conclusion does not establish a basis for
Petitioner's exclusion. Finding 1; See Section I, below.

3. The evidence fails to prove that the criteria and
instructions Dr. Busby followed in reaching his opinions
in support of the Carrier's exclusion recommendation were
reasonable or related to the requirements of section
1128(b) (6) (B) of the Act. See Section II.A., below.

4. Dr. Busby did not testify as an independent medical
expert concerning the totality of relevant medical
evidence in this case; Dr. Busby's role at hearing was
limited to explaining his creation of the written report
in support of the Carrier's exclusion recommendation.
See Section II.B., below.

5. Dr. Busby's opinions fail to prove the I.G.'s
contention that the care rendered by Petitioner was
substantially in excess of his patients' needs. See
Section II.C., below.

6. Dr. Busby's opinions fail to prove the I.G.'s
contention that Petitioner rendered care that failed to
meet professionally recognized standards. See Section
II.D., below.

7. The I.G. did not prove a basis for the exclusion with
Dr. Busby's opinions. Findings 3 - 6; see Section II,
below.

8. The medical records Petitioner submitted to the
Carrier in support of particular claims for Medicare
reimbursement are insufficient to prove a basis for the
exclusion in this case. See Section III, below.

9. The I.G. did not prove that other evidence or medical
opinions support her determination that a basis for the
exclusion exists. See Section IV, below.

10. Petitioner is entitled to rely on medical opinions
regarding his patients' complete medical records. See
Section V.A., below.

11. Based on the experts' professional experiences and
the documents they reviewed, the opinions of Petitioner
and his expert witness are entitled to greater weight
6

than the contrary opinions of Dr. Busby. See Section
V.B., below.

12. The evidence introduced by Petitioner is more
credible than that introduced by the I.G. Findings 1 -
11; see Section V, below.

13. The I.G. lacked a basis for imposing and directing
an exclusion against Petitioner pursuant to section
1128(b) (6) (B) of the Act. Findings 1 - 12.

SUMMARY OF THE PARTIES' EVIDENCE AND THEORIES

The I.G. argues that she is authorized to exclude
Petitioner pursuant to section 1128(b)(6)(B) of the Act.
According to the I.G., Petitioner rendered services that
were: 1) substantially in excess of patients' needs, and
2) of a quality which failed to meet professionally
recognized standards of care. I.G. Prehrg. Br. 35.
According to the I.G., both components are proven by the
inadequacies in the medical records Petitioner submitted
to the Carrier in order to seek payment for his services
under the Medicare program. Tr. 216; I.G. Proposed
Findings 84, 85.

The merits of the I.G.'s case rest entirely on the
opinions of Douglas Busby, M.D., the Illinois Carrier's
current Medical Director. Dr. Busby was the I.G.'s only
witness at hearing, and the I.G. has submitted only his
written medical report into evidence. Dr. Busby formed
his opinions based on a document review process which the
I.G. argues was thoughtful and complete. I.G. Prehrg.
Br. at 16 ; I.G. Posthearing (Posthrg.) Br. at 2.

However, as discussed herein, Dr. Busby testified only
concerning the circumstances under which he prepared a
sanction recommendation to the I.G. and the limited
documents he reviewed in reaching the opinions expressed
in that recommendation. He based his selection and
review of documents on instructions given to him by the
I.G. during September 1993. The I.G. has not shown that
the instructions followed by Dr. Busby relate reasonably
to the exclusion criteria. Even though the I.G. had
persuaded me to hold an in-person hearing in this case
based on her argument that expert medical testimony was
critical to the issues in this case (I.G. Prehrg. Br. at
35), the I.G. chose to limit her proof to the opinions of
Dr. Busby, who did not review any of the medical records
referenced or submitted by Petitioner subsequent to the
time that the I.G. issued her notice of intent to impose
an exclusion. The I.G. contends that Dr. Busby's
7

conclusions, based on his review of selected records,
conclusively establish a basis for the exclusion. She
vigorously objected to my admitting into evidence any
information Dr. Busby had failed to review, such as the
patients' complete medical files and Medicare
reimbursement determinations made by the Carrier based on
the same medical records Dr. Busby criticized.

The I.G. did not offer the medical opinions of any other
expert or of anyone else who may have reviewed additional
medical records and helped form conclusions on the I.G.'s
behalf. In addition, the I.G. chose not to offer any
rebuttal evidence concerning the merits of the contrary
medical opinions given by Petitioner and his expert
witness.

At the hearing, Petitioner introduced his own medical
opinions, as well as the written report and testimony of
Rodolfo U. Beer, M.D., a general surgeon who has been
practicing in the Alton area since 1967. E.g., P. Exs.
79, 80; Tr. 517 - 19. Petitioner and Dr. Beer have more
experience than Dr. Busby in the diagnosis and treatment
of elderly patients. Moreover, both Dr. Beer and
Petitioner testified that they had reviewed the complete
patient files, which Dr. Busby did not do for the reasons
detailed herein. The medical opinions of Petitioner and
Dr. Beer contradict the conclusions reached by Dr. Busby
on the medical necessity and quality of care issues.

During the hearing, Petitioner made available, on more
than one occasion, the complete patient files for the
I.G.'s review or use in cross-examination. E.qg., Tr. 433
- 35, 506 - 08. The I.G. objected and declined to review
them each time. Id.

Petitioner asserted also as part of his defense that
approximately 50 of the more than 70 services criticized
by Dr. Busby have been approved for Medicare
reimbursement, based on a full prepayment review of the
same records considered by Dr. Busby. E.g., Tr. 8 - 12;
P. Exs. 9, 88. Therefore, Petitioner argues that there
exists a difference of professional opinion even within
the Carrier, and such a difference of professional
opinion does not establish a basis to exclude Petitioner.
Tr. 8 - 12.5 Petitioner believes that approval of his

5 During the hearing, Petitioner requested
partial summary judgment based on these arguments. Tr. 8
- 12. I denied the motion. However, Petitioner's
arguments established the relevancy of his Medicare

(continued...)
8

Medicare claims pursuant to a full prepayment review, or
pursuant to an on-merits hearing of a claim that was
initially denied by the Carrier, must at least create the
presumption that Petitioner's diagnosis and procedures
were in fact proper under Medicare guidelines. P.
Posthrg. Br. at 10.

As I explain in more detail below, I conclude that
neither the documentary evidence of record nor Dr.
Busby's testimony at hearing establishes a basis for
Petitioner's exclusion. Therefore, I do not reach the
issue of whether the length of exclusion is reasonable.

DISCUSSION

I. The I.G. did not prove a factual basis for the
exclusion by adopting the Carrier's opinion that
Petitioner has a history of “overutilization," which did
not change despite the Medicare prepayment review process
instituted by the Carrier in September of 1989.

The Illinois Carrier requested Petitioner's exclusion
because, in the opinion of the Illinois Carrier, more
than 70 services "show unchanged pattern of medical
management [by Petitioner] over time" and "educational
efforts directed at reducing [Petitioner's]
overutilization ha[{d] no discernable effect." I.G. Ex.
11. The I.G. apparently adopted the Carrier's
conclusion, making the same contention in her prehearing
brief, in her opening statement at hearing, and through
witness testimony. E.g., I.G. Prehrg. Br. at 15; Tr. 29,
55 - 74. The I.G. maintained also after the hearing that
the "(C)Jarrier and OIG struggled to educate Dr. Vest for
six years after identifying him as a problem provider."
I.G. Posthrg. Reply at 3. The I.G.'s position appears to
be that the merits of the I.G.'s exclusion determination,
based on the approximately 70 services identified by the
I.G., are supported by the Carrier's determination that
Petitioner has a history of "overutilizing" services and
that the full prepayment review procedures imposed by the
Carrier have not changed his practice pattern.

The I.G.'s evidence shows that, in the opinion of the
Carrier, Petitioner was significantly "overutilizing"
diagnostic procedures and services under the Medicare

5 (...continued)
payment evidence.
9

program. E.g., I.G. Ex. 11; Tr. 4 - 7.

“Overutilization" is a term used by the Carrier to
describe a provider who is submitting claims which the
Carrier considers to be excessive. Tr. 55. The Carrier
concluded that Petitioner's utilization of medical
procedure(s) was excessive after several audits conducted
between 1987 and September 1988 showed that his
utilization exceeded by 95 percent to 96 percent the
utilization of the same procedure(s) by his peer group in
the locality designated by the Carrier. Tr. 59 - 60.

After Petitioner's name had appeared repeatedly on the
Carrier's list of "aberrant" providers and the Carrier
had conducted audits for that reason, the Carrier
followed the I.G.'s advice and placed all of Petitioner's
Medicare claims under a full prepayment review process,
beginning in September 1989. Tr. 55 - 56, 91. As noted
by the I.G., Medicare Part B payments cannot be
authorized "for any expenses incurred for items or
services . . . which .. . are not reasonable and
necessary for the diagnosis or treatment of illness or
injury or to improve the functioning of a malformed body
member . .. ." Section 1862(a)(1)(A) of the Act; I.G.
Prehrg. Br. at 8. It is the duty of each carrier to
"make such audits of the records of providers of services
as may be necessary to assure that proper payments are
made... ." Act, section 1842(a) (1) (C).

I conclude that the I.G. has not introduced evidence
sufficient to prove the merits of the Carrier's
conclusions that Petitioner was overutilizing services
prior to September 1989, that placing and maintaining him
under full prepayment review process was appropriate, or
that his overall pattern of "overutilization" has
remained unchanged despite the prepayment review process.
The evidence concerning these conclusions merely explains
why the Carrier was interested in having Petitioner
excluded from the Medicare program. Such evidence does
not establish the correctness of the I.G.'s conclusion
that Petitioner should be excluded for having rendered
the approximately 70 services to 10 patients during 1992
and 1993.

First of all, the Carrier's determination that
Petitioner's practice patterns were aberrant, compared
with others in his peer group and locality, is not
supported by credible evidence. Dr. Busby, as the
Carrier's Medical Director, could not specify the
locality or peer group applicable to Petitioner during
the time when the "“overutilization" determination was
made -- except that St. Louis, Missouri, and its
practitioners were not considered, despite their
10

proximity to the Alton area, because the Carrier did not
do any work outside of Illinois. Tr. 56 - 59, 80 - 81.
Nor did Dr. Busby know whether Petitioner was "aberrant"
with respect to one or more procedures, or with respect
to which procedures. Tr. 58, 150.

Dr. Busby conceded that it would be very difficult to
find a peer group for Petitioner, given his dual
specialties (42 years of general practice with Board
Certification in Radiology) and the amount of
sophisticated diagnostic equipment in his office (e.g.,
MRI and CAT Scan). Tr. 149. At one point, Dr. Busby
even suggested that it might have been appropriate to
compare Petitioner's practice patterns to Chicago's Rush
Presbyterian Hospital or the State's other large health
care centers, which tended to have more sophisticated
equipment and more specialists than other locations in
Illinois. Tr. 151 - 52. Dr. Busby did not know
information such as how many CAT scanners are in the
various counties in the vicinity of Alton, or whether a
particular county was large, small, or rural. Tr. 152 -
53. However, after Dr. Busby claimed also that no
location in the United States is unique, he acknowledged
that the Carrier divided the State of Illinois into
localities in its evaluations only because the Carrier
could not handle the entire population of the State as a
whole. Tr. 151 - 52 ("What we try to do is we try to
group into large segments of the population").

In addition, one key factor in the Carrier's decision to
request Petitioner's exclusion was its concern for the
amount of money (estimated by the Carrier to be
approximately $200,000 per year®) Petitioner's prepayment
reviews were taking out of the Carrier's budget. Tr. 86,
91. At the beginning of each year, the Illinois Carrier
must negotiate with HCFA for a fee to process all
Medicare claims in the State, and the Illinois Carrier

6 Even though the I.G. used the aggravating
factor codified at 42 C.F.R. § 1001.701(da) (2) (iv) to
allege a financial loss to the Medicare program of $1500
or more due to the prepayment review of Petitioner's
claim and Petitioner's exercise of his administrative
appeal rights (I.G. Ex. 4 at 3), there is no proof what
funds the I.G. considers to be from the "Medicare
program," and there is no evidence explaining the source
of funds HCFA provides to the Carrier each year to
process Medicare claims. The I.G. evidence shows only
that the amount of financial loss alleged to support this
aggravating factor came from the Carrier's budget. Tr.
91.
11

believed it must stay competitive with other carriers in
its bids. Tr. 89. The Carrier was concerned that the
approximately $200,000 it took to conduct prepayment
reviews of Petitioner's claims each year was cutting into
its operating costs and that it needed a profit margin in
order to expand and to be competitive in the marketplace.
Tr. 90. In addition, the Carrier was also concerned
about whether it could "increase our salaries? Is there
enough money to increase salaries from profit?" Tr. 90 -
91.

Based on the Illinois Carrier's concerns for its
finances, Dr. Busby suggested to the I.G. that the
Carrier pay all of Petitioner's claims out of the
Medicare Trust Fund rather than review each claim at the
expense of the Carrier's budget. Tr. 90. However, his
suggestion was rejected. Tr. 90, 91. Nevertheless, Dr.
Busby's testimony leaves no doubt that the Carrier's
financial wellbeing was a major factor in the Carrier's
decision to recommend Petitioner's exclusion from the
Medicare program.

The I.G. has placed into evidence the fact that the
Carrier projected a Medicare overpayment to Petitioner of
more than $1,700,000 based upon a sampling of claims
submitted by Petitioner during the period October 1, 1988
through September 30, 1991. I.G. Ex. 10. However, I
cannot adopt this projection, because the merits of the
Carrier's determinations are pending adjudication in
another forum. E.g., Tr. 4 - 5, 516. In fact, after an
objection from Petitioner, the I.G. stipulated that the
document containing the projected overpayment (I.G. Ex.
10) was offered to show that Petitioner was placed under
full prepayment review and that the Carrier escrowed the
funds. Tr. 4-7.

Another problem with the I.G.'s use of the Carrier's
conclusion that Petitioner failed to change his overall
pattern of overutilization, is the fact that the I.G. has
not endeavored to show how many claims were filed by
Petitioner and the disposition of those claims pursuant
to full prepayment reviews. Instead, the I.G. relies
upon the implications of her argument that, for six
years, the Carrier and the I.G. "struggled" to educate
Petitioner after having identified him as a "problem
provider." I.G. Posthrg. Reply at 3. The record does
not adequately support the I.G.'s argument or the
inferences she would have me draw concerning the
justification for Petitioner's exclusion.

For example, the fact that the Carrier did not remove
Petitioner from the prepayment review plan does not
12

indicate that the Carrier continued to find problems with
the Medicare claims submitted by Petitioner. Dr. Busby
testified that the prepayment review for a physician
would not end unless the physician promised the Carrier,
in writing, to refrain from billing Medicare for a
disputed procedure or represented, in writing, that the
physician had changed practice patterns. Tr. 77 - 79.
(This information is not contained in any of the
Carrier's correspondence with Petitioner.) Therefore,
even though the Carrier may be approving most of a
provider's claims after reviewing a provider's records
under the full prepayment review process, the prepayment
review process would continue. Tr. 79.

As part of his defense, Petitioner contended that, of
those services specifically criticized by Dr. Busby in
his exclusion recommendation: 1) approximately 50 were
actually reimbursed under the Medicare program during the
time that Petitioner was under the full prepayment review
process; and 2) payments for the other services denied by
the Carrier are pending review and may be subject to on-
merits hearings before other administrative law judges.
E.g., Tr. 8 - 12, 19; P. Prehrg. Br. at 3, 5; P. Exs. 9,
88. The evidence establishes that, under the prepayment
review process, the Illinois Carrier was reviewing each
of Petitioner's services and supporting documents before
deciding whether to authorize Medicare payments. E.q.,
Tr. 69 - 73, 76 - 77. The Illinois Carrier had assigned
the prepayment review of Petitioner's claims to its most
experienced analysts (Tr. 160), to two nurses on staff
(Tr. 70), and to physicians contracted by the Carrier
when more complicated issues arose (Tr. 76, 163). The
instructions issued by the Carrier to its staff stated
that, unless Petitioner attached the patient's complete
history and physical to each claim, and unless the
diagnostic procedures related to a specific diagnosis or
symptoms, Medicare payment would be denied. P. Ex. 9 at
87. There were repeated contacts between the Carrier's
Medical Director and the reviewing staff to ensure that
the staff was functioning appropriately. Tr. 76.
Questions concerning the medical necessity of procedures
were supposed to have been referred to the Carrier's
Medical Director. P. Ex. 9 at 87.

The I.G. objected to Petitioner's use of any Medicare
payment information, based on the following arguments:

1) the payment evidence is irrelevant because the I.G.
did not base the exclusion on considerations of Medicare
payments (I.G. Prehrg. Br. at 15); 2) a payment summary
prepared by Petitioner as P. Ex. 88 should not be
considered the "authoritative word" due to possible
conflicts with copies of actual government issued payment
13

records contained in P. Ex. 9 (Tr. 18); 3) ascertaining
the accuracy of Petitioner's payment summary by comparing
it with the copies of government records would be
complicated (Tr. 19 - 20); and 4) it would be very time-
consuming to retrieve and review the relevant microfiches
maintained by the Illinois Carrier (Tr. 19 - 20).

I do not find any of these objections to be meritorious.
The I.G. has had ample time to ascertain the accuracy of
the payment information. Petitioner first raised the
issue in his January 1995 prehearing brief, which
included the payment summary and copies of government
generated payment records that are now in evidence as P.
Ex. 9.7 In addition, when I admitted Petitioner's
Exhibit 88 at the hearing, I informed the I.G. that she
was free to develop the accuracy issue through witness
testimony and bring inaccuracies in the summary to my
attention in her posthearing brief. Tr. 18. Therefore,
in the absence of any contrary evidence from the I.G., I
consider to be true Petitioner's representations that he
was paid under the Medicare program for approximately 50
of the services criticized by Dr. Busby and that the
remaining services are under review and may result in
decisions favorable to him on the payment issue.
Petitioner's evidence concerning the Carrier's payment of
the approximately 50 services is relevant at least to
refute the I.G.'s contention that efforts to educate him
under the prepayment review process have failed.

For the foregoing reasons, I have concluded that the I.G.
has failed to prove the merits of the Carrier's
determinations that Petitioner was an "aberrant provider"
whose Medicare claims needed to be placed and maintained
under a full prepayment review process beginning in
September of 1989, or that the Carrier's efforts to
educate Petitioner failed. Accordingly, these
determinations made by the Carrier and adopted by the
I.G. do not establish a factual basis for the exclusion
in controversy.

7 At the hearing, the I.G. did not object to P.
Ex. 9, and I admitted it. Tr. 3.
14

II. The I.G. did not prove, with the use of Dr. Busby's
opinions, that a basis for the exclusion exists.

A. The evidence fails to prove that the
criteria and instructions Dr. Busby followed in
reaching his opinions in support of the
Carrier's exclusion recommendation were
reasonable or related to the requirements of
section 1128(b)(6)(B) of the Act.

I will discuss in this section the problems with the
foundation of Dr. Busby's opinions and their consequences
for the I.G.'s case.

The evidence establishes that, in 1992, Charles C.
Henderson, M.D., the Carrier's Medical Director at that
time, submitted records of 10 cases to the I.G. and
recommended that the I.G. exclude Petitioner under
section 1128(b)(6)(B) of the Act. Tr. 77; P. Ex. 82.

The I.G., by James Patton, rejected the recommendation in
a memorandum dated April 27, 1992. P. Ex. 82. Among the
problems found by Mr. Patton was the fact that the
medical reviewer did not adequately clarify why the care
provided was unnecessary, what the proper care should be,
and why. P. Ex. 82 at 1. Mr. Patton stated also:

medical reviewers should, if appropriate,
review the medical records of the care provided
by the physician to the patient prior to and/or
subsequent to the care in question. We have
frequently found when the case has reached the
administrative review level, the physician has
been able to justify his/her treatment as being
appropriate based on the treatment prior to or
subsequent to the care in question.

P. Ex. 82 at 2.

Thereafter, Dr. Busby assumed the position of the
Carrier's Medical Director and began working on the
Carrier's second request to exclude Petitioner from
participation in the Medicare program. In August of
1993, Dr. Busby went to the I.G.'s office and received
training on how the I.G. wished to have the Carrier
prepare its submission. Tr. 93. The training was
provided because this was the first case in which a
carrier had requested an exclusion under section
1128(b) (6) (B) of the Act. Tr. 93, 94. The I.G.'s staff
instructed Dr. Busby to focus on three issues: 1) the
reason for requesting the exclusion; 2) the selection of
cases; and 3) the medical necessity and quality of care.
Tr. 93 - 94.
15

Dr. Busby testified that, under the first issue, the sole
reason for requesting the exclusion was "financial to the
carrier; that is, how it is costing the carrier out of
its budget -- not the Medicare trust fund, but out of its
budget -- to operate." Tr. 93 - 94. There was no
evidence explaining the relationship between the
Carrier's concern for its budget and the exclusion
criteria established by statute.

Dr. Busby testified also that, under the second issue the
I.G. instructed him to consider, the case selection
criterion, was "what the carrier perceives are costing
the carrier to review." Tr. 94. There was no
explanation of what this selection criterion meant,
except that the medical records reviewed by Dr. Busby
were not selected randomly, and the I.G. told Dr. Busby
to disregard the issue of whether Medicare payments have
been made pursuant to a review of those records. Tr.

94 - 95.

With respect to the third criterion (the medical
necessity and quality of care issues), Dr. Busby
testified that the I.G.'s attorney told him: "Present
the records that you have available to you that were
submitted by the provider; your comments don't mean
anything to us, except we want to see how you are
thinking, but we are going to review these entirely
independently." Tr. 95. After his training at the
I.G.'s office, Dr. Busby found medical records submitted
with Petitioner's claims which indicated to him that,
between April 9, 1992 and September 16, 1993, Petitioner
provided more than 70 services that were either
"medically unnecessary" or of "poor quality" to 10
Medicare patients. I.G. Ex. 12.

However, the evidence does not disclose whether the I.G.
informed Dr. Busby of the requirement that, to exclude
Petitioner, there must be services substantially in
excess of the patients' needs or care of a quality which
fails to meet professionally recognized standards of
care. Act, section 1128(b)(6)(B). The evidence also
does not disclose how many other claims and associated
records Dr. Busby reviewed before he located those he
placed into his report, or what significance, if any, Dr.
Busby placed on the size of Petitioner's patient base
during the relevant time period. (In 1992, for example,
Petitioner had approximately 19,000 registered patients,
out of which 30 to 35 percent were Medicare
beneficiaries. Tr. 512.)

Nor does the evidence establish the reasonableness of Dr.
Busby's failure to heed Mr. Patton's 1992 letter to the
16

Carrier concerning the evaluation of pre- and post-
treatment records. According to Dr. Busby's testimony,
even though he disregarded the determination of whether
Medicare payment had been authorized for any given clain,
he based his opinions on a review of only the records
submitted by Petitioner to claim Medicare reimbursement
for particular services. See Tr. 153, 178, 245. He said
he reviewed only those records because the I.G.'s office
had instructed him to render opinions "based on
information at hand." Tr. 121. He asked the I.G. if he
should get more information and was told "no." Tr. 183.
He testified that he did not review the records
pertaining to the care rendered prior to or after the
services he considered because an attorney from the
I.G.'s office and Dr. Nelson, the Medical Advisor or
Medical Director on the I.G.'s staff, had directed him
not to do so. Tr. 250 - 51.

Dr. Busby said he would have preferred to have had
additional records to review in formulating his opinions.
Tr. 245. Additional records may have clarified matters,
eliminated his concerns, or changed his opinions. E.g.,
Tr. 109, 126, 182. Dr. Busby thought that having
knowledge of whether Petitioner had referred his patients
to other physicians, for example, would have helped him
form his opinion on a given service. Tr. 182. He did
not consider it appropriate to ask Petitioner for the
information "when we knew we were going for an exclusion
with the Office of Inspector General[{.]" Tr. 182. Dr.
Busby testified also that he thought asking Petitioner
for additional records might have afforded Petitioner the
opportunity to create information. Tr. 127.

However, neither did Dr. Busby attempt to retrieve any
additional records Petitioner previously had submitted to
the Carrier. Dr. Busby indicated that retrieval of
records other than those he reviewed for his exclusion
recommendation would have added work for the Carrier
because, according to Dr. Busby, the records Petitioner
submitted were voluminous -- possibly requiring the lease
of a separate building and the employment of three
individuals to maintain. Tr. 259. When asked if
reviewing other records was too heavy a burden for the
Carrier to bear, Dr. Busby answered that the Carrier
retires records on microfiche and maintains them in
archives, and that, even though he had access to hard
copies or microfiche of such records, it would have been
a sizeable undertaking to retrieve all relevant records,
such as those of other doctors who treated the same
17

patients and all the diagnostic tests undergone by the
patients.’ Tr. 260 - 61.

When Dr. Busby was asked whether he had an opinion as to
Petitioner's overall pattern of treatment based upon his
review of the records, Dr. Busby responded in the
affirmative. Tr. 348. However, he was not asked what
that opinion was, and he did not volunteer that opinion.
When asked if his overall impression of Petitioner's
practice pattern would have been changed if he had
reviewed additional evidence, he answered: "My view
would not have changed." Id. He provided no explanation
of why no evidence could change his overall impression.
There is inadequate basis in the record to reconcile his
professed intransigence with his earlier testimony that
his opinions on individual services could have been
changed by additional information.

In sum, the I.G. failed to prove the relationship between
the requirements of the statute and the criteria and
instructions followed by Dr. Busby in preparing the
Carrier's exclusion recommendation. Nor do the methods
applied by Dr. Busby in reaching his opinions of record
appear to be fair or valid on their face. Dr. Busby
lacked conviction in his own opinions due to the
limitations imposed by the I.G. and the Carrier's own
record-keeping system. In addition, the evidence shows
that Dr. Busby formulated his opinions based only on the
instructions he received in August 1993, which are not
fully consistent with the instructions the I.G. had
issued to the Carrier in 1992 concerning the additional
medical documents which might need to be reviewed. The
existence of these apparently conflicting instructions,
and the absence of any evidence to reconcile them,
further undermines the validity of Dr. Busby's opinions.
For the reasons stated earlier, I give no weight to his
assertion that no additional documents would have changed
his opinion concerning Petitioner's overall pattern of
treatment.

s I assume this is the reason why Dr. Busby and
the I.G. reached certain conclusions, such as that an MRI
service provided by Petitioner was medically unnecessary
in part because a diagnostic workup done during the
patient's prior hospitalization "may have included this
study." I.G. Ex. 2 at 17; I.G. Ex. 12 at 194.
18

B. Dr. Busby did not testify as an independent
medical expert concerning the totality of
relevant medical evidence in this case; Dr.
Busby's role was limited to explaining his
creation of the written report supporting the
Carrier's exclusion recommendation.

Even though the I.G. persuaded me to hold an in-person
hearing due to the importance of having the medical
records explained by medical experts (I.G. Prehrg. Br. at
35), the I.G.'s only witness was Dr. Busby, who did not
review all of the medical records which were submitted by
Petitioner for the I.G.'s review or made available to the
I.G. during the course of these proceedings. At the
hearing, the I.G. made clear that Dr. Busby was not
qualified as an independent medical expert to render
opinions on documents he neither created nor reviewed.
The I.G. called him to testify only about the
circumstances under which he rendered the opinions
contained in his report in support of the Carrier's
sanction request, which report the I.G. has introduced
into evidence. Tr. 239; I.G. Ex. 12. Dr. Busby stated
that his purpose in appearing at the hearing was not to
present evidence in order to exclude Petitioner, but to
testify about what he had presented to the I.G.
originally. Tr. 237; see I.G. Ex. 12.

Dr. Busby testified that the I.G.'s office told him
during his training in August of 1993 that his opinions
on Petitioner's services would not mean anything except
to show how he thinks, and that the I.G. would review the
matter independently. Tr. 95. Dr. Busby was told by the
I.G. that his involvement in the case would be over after
he prepared his report to the I.G. based on a review of
the records he selected to support the Carrier's
exclusion request. Tr. 177 - 78; see I.G. Ex. 11.

Dr. Busby was aware that a "hearing" (i.e., the
presentation to and review by Dr. Nelson of the I.G.'s
office on the proposal to exclude Petitioner) had
occurred on July 26, 1994, but Dr. Busby was given no
information concerning it, nor was he invited to attend
or provide comments. Tr. 96. Even when he asked about
the status of his report and opinions after the
"hearing," he was told by the I.G.: "It is none of your
concern. We are managing it. We make the decision."
Tr. 96. Moreover, Dr. Busby did not read Petitioner's
exhibits in his preparation for the hearing. Tr. 270.
Dr. Busby believed that his lack of knowledge regarding
the remaining evidence in the case was brought about by a
directive from the I.G. Tr. 183.
19

Cc. Dr. Busby's opinions fail to prove the I.G.'s
contention that the care rendered by Petitioner was
substantially in excess of his patients’ needs.

The I.G. chose to make her case at the hearing based
solely on the testimony of Dr. Busby. However, among the
many problems with the I.G.'s reliance upon Dr. Busby's
testimony is her failure to elicit from him an opinion
that Petitioner rendered care substantially in excess of
the needs of his patients. In his written report to the
I.G., and in his testimony at hearing explaining the
contents of that report, Dr. Busby consistently used the
term "medically unnecessary." However, he never stated
in his written report or during his testimony whether
"medically unnecessary" meant the same thing to him as
“substantially in excess of the needs of such patients."
Nor has he indicated that he was even aware of the latter
phrase's place in an exclusion proceeding. See I.G. Ex.
12; Tr. 122.° It is true that, under most circumstances,
whatever Dr. Busby may have meant by "medically
unnecessary" would not be binding on the I.G. under her
exclusion authority. However, here, the I.G. chose to
rely on his opinion.

Dr. Busby's testimony shows that he has consistently used
the same definition of "medically necessary" that the
Carrier should have used in determining Medicare
payments.'® See Act, section 1862(a)(1)(A) (Part B

° I do not imply that Dr. Busby's conclusions on

"medical necessity" are immaterial to the issue of
whether the I.G. had a basis for imposing the present
exclusion under section 1128(b) (6)(B) of the Act.
"Unnecessary" could mean not needed at all in ordinary
usage, and it is possible to construe several of Dr.
Busby's opinions as meaning that the services were not
needed at all by the patients (as opposed to being merely
non-essential). However, as noted elsewhere in this
Decision, there are contrary medical opinions concerning
the patients' needs.

0 In her prehearing brief, the I.G. generally
stated that the Carrier's payment was based on a
"different standard" than that considered by Dr. Busby.
I.G. Prehrg. Br. at 15. However, the different standard
appears to relate only to the allegedly more thorough
review done by Dr. Busby. For example, when the I.G.
opposed Petitioner's use of the Medicare payment
evidence, she argued only that the Carrier's prior
Medical Director did not personally approve the claims,

(continued...)
20

payments cannot be authorized "for any expenses incurred
for items or services . . . not reasonable and necessary
for the diagnosis or treatment of illness or injury or to
improve the functioning of a malformed body member").

For example, in describing the instructions the I.G. gave
him, he noted: "{Wje deal, on the side of Medicare Part
B, with what is medically reasonable and necessary" (Tr.
95), but he did not testify that the I.G. instructed him
to consider the issue of whether the care was
“substantially in excess of the needs of such patients."
Tr. 93 - 95. When asked during the hearing to describe
the problems created for the Medicare program by
Petitioner's medical records, Dr. Busby spontaneously
identified the difficulties with training the Carrier's
analysts and others in the review of such records. Tr.
104. When asked on cross-examination: "{Y]Jou don't like
the way he practices medicine. Is that correct?" -- Dr.
Busby responded: "I don't care for the way he is billing
the Medicare program trust fund{,]J" and "I believe that
it is the responsibility of another organization to
determine whether or not his practice is appropriate."
Tr. 168.

In the single instance during the hearing when the I.G.
used the term "in excess of the patient's needs" in
questioning Dr. Busby,'' Dr. Busby gave an explanation
for "medical necessity." Tr. 122. According to Dr.
Busby, "{mJedical necessity is based principally on
prudence" -- as exemplified by, "Is it necessary to
establish a diagnosis, and do we expect that the
diagnosis is going to lead to a definitive form of
treatment or a modification of the treatment?" Id. His
definition of "medical necessity" is essentially the same
as the Carrier's explanation of the same matter for
payment purposes: "Medicare does not pay for screening
tests that have no clinical application in the patient's
care." I.G. Ex. 9 at 2.

To justify an exclusion under section 1128(b) (6)(B) of
the Act, it is not enough to apply the definition of
"medically unnecessary" under section 1862(a) (1) (A) of

0 (...continued)
that the qualifications of those who approved the claims
were not of record, and that Dr. Busby conducted a more
thorough review for the I.G.'s sanction action. Tr. 12 -
14.

n "Q: And how, if at all, does that differ from
a finding that the care was medically unnecessary or in
excess of the patient's needs?" Tr. 122.
21

the Act. Even a service that was not needed at all by
the patient under section 1862(a)(1)(A) of the Act does
not automatically mean that it substantially exceeds the
patient's needs within the meaning of section
1128(b)(6)(B) of the Act. This is so because, when
Medicare payment is under consideration, the medical
necessity determination is limited to whether a
particular service was medically reasonable and necessary
for "the diagnosis or treatment of illness or injury or
to improve the functioning of a malformed body member."
Act, section 1862(a)(1)(A). Certain medical services are
excluded from Medicare coverage and the concept of
medical reasonableness under section 1862(a)(1) (A) of the
Act because they do not relate to the diagnosis or
treatment of an illness, injury, or a malformed body
part.’ By contrast, the exclusion statute and its
implementing regulation relied upon by the I.G. do not
limit the issue of patients' needs to the consideration
of whether a patient is a Medicare beneficiary or whether
the service is covered under the Medicare program. The
statute and implementing regulation specify consideration
of the needs of patients "whether or not eligible for
services under Title XVIII," and "whether or not covered
by Medicare," respectively. Act, section 1128(b) (6) (B);
42 C.F.R. § 1001.701(a) (2).

Even though the statute and its implementing regulation
do not define those services that are "substantially in
excess of the needs of such patients," this fact does not
mean that the I.G. should omit expert medical testimony
explaining which services were considered by the I.G. to
be substantially in excess of the patient's needs and
why. See 57 Fed. Reg. 3306 (Jan. 29, 1992) ("This
determination is always made on the basis of expert
medical opinion").

In her posthearing brief, the I.G. uses the language in
the regulation's preamble concerning a "pattern of
violations" to argue that Petitioner had furnished
services substantially in excess of his patients' needs.
I.G. Posthrg. Br. at 8. The preamble referenced by the
I.G. states that the I.G. has discretion to impose an
exclusion even where there is no pattern of violations.

ns Such services include eye examinations for the
purpose of prescribing, fitting, or changing eyeglasses
or contact lenses; examinations for prescribing, fitting,
or changing hearing aids; immunizations; dental services
in connection with the care, treatment, filling, removal,
or replacement of teeth, or structures directly
supporting the teeth. 42 C.F.R. § 411.15.
22

However, Congress did not intend that the I.G.
automatically exclude an individual where the violation
was an isolated or inadvertent instance. 57 Fed. Reg.
3306 (Jan. 29, 1992). The preamble does not state, as
alleged by the I.G., that "a 'pattern of violations’ may
result ina finding that care has been furnished
‘substantially in excess of patient's needs' . . “
I.G. Posthrg. Br. at 8. According to the preamble, there
must be at least one service that substantially exceeds
the patient's needs to forma "violation" in the first
instance; this single violation, or several of these
violations (whether or not in a pattern), may then result
in an exclusion. The I.G.'s authority to impose an
exclusion based on a "pattern of violations" does not
establish that any of the services in the alleged pattern
substantially exceeded a patient's needs and therefore
constitutes a "violation."

D. Dr. Busby's opinions fail to prove the
I.G.'s contention that Petitioner rendered care
that failed to meet professionally recognized
standards.

Just as Dr. Busby's opinions were insufficient to
establish that Petitioner furnished services that were
excessive within the meaning of the statute, his opinions
are similarly unpersuasive on the I.G.'s contention that
Petitioner provided services that were not of a quality
that meets professionally recognized standards. The I.G.
relies upon Dr. Busby's designation of numerous services
as being of “poor quality" when the statutory requirement
is that the services were of a quality which failed to
meet professionally recognized standards of health care.
I will discuss separately, below, Dr. Busby's testimony
concerning the professionally recognized standard for
medical documentation and its relationship to the poor
quality of care alleged by the I.G. In this section, I
discuss only my conclusion that Dr. Busby's definition of
“poor care" for particular services was ambiguous, based
on wholly subjective criteria, and not in accord with the
statutory requirement for an exclusion.

Dr. Busby concluded that certain services or care
rendered by Petitioner were of "poor quality" (e.g., Tr.
119 - 23, 138) without ever having defined "poor quality"
and without having ever correlated his opinions with any
spectrum of care or standards for the same services that
are generally recognized in the medical community. When
the I.G.'s counsel provided him with an opportunity to
define his terms at hearing, Dr. Busby merely equated
"good medical practice" with "good quality of care". Tr.
122. This equation is ambiguous, as is his testimony
23

that every hospital and school across the U.S. train to
the same standard of care (Tr. 82), that the Medicare
carriers' Medical Directors have agreed at their meetings
that the standard of care is the same throughout the
United States (Tr. 84), and that he believes every
patient in Illinois deserves the best and most aggressive
possible care (Tr. 142).

The standard applied by Dr. Busby for evaluating the
quality of care was, basically, "(WJould I have, on the
basis of the information that was available to me, placed
this individual on this particular drug, conducted this
particular treatment" (Tr. 121 - 22), or "Was it
clinically necessary, based on my level of knowledge and
understanding of medicine" (Tr. 155). Dr. Busby
testified also that, to treat an individual appropriately
requires

an appropriate level of knowledge, an
understanding, and in dealing with the
individual taking a comprehensive medical
history, conducting a thorough medical
examination, a judicious or prudent use of
diagnostic tests, appropriate interpretation of
all information that has been gathered, and the
application of any treatment that is necessary
or the referral of that individual for
appropriate specialist care.

Tr. 225. Petitioner agrees. Tr. 429.

Even though Dr. Busby asserted baldly that the standard
he applied meant no reasonable physician would have done
what Petitioner did (Tr. 155), I do not find his
assertion persuasive, for several reasons. Dr. Busby
could not explain why some of his opinions were reversed
by Dr. Nelson of the I.G.'s office or whether Dr. Nelson
and Petitioner were acting as reasonable or unreasonable
physicians in disagreeing with his opinions. Tr. 155 -
56. He cited no medical literature to support his
opinions. Tr. 208. Because he did not know why the
Carrier paid many of the services he criticized or
whether Medicare payments for those services had been
approved by other physicians, he conceded the possibility
that there might have been a difference of medical
opinion on those services. Tr. 164.

In addition, some of Dr. Busby's testimony, such as his
criticism of Petitioner's use of the C reactive protein
test because it is considered to be antiquated by the
medical community at large and is seldom used (Tr. 200;
I.G. Posthrg. Reply at 5) simply fails to articulate the
24

existence of a professionally recognized standard of
health care which Petitioner has failed to meet. As
shown by the report of Petitioner's expert, Dr. Beer,
there is a difference of professional opinion concerning
the usefulness of the test. E.g., Tr. 521; P. Ex. 79 at
4.

The I.G. argues that the term "professionally recognized
standards of care" is applied subjectively because, as
explained in the preamble to the implementing regulation,
"Cijt would be very difficult to formulate a wholly
objective standard in the area of medical practice, where
a certain amount of subjectivity in judgment is
inevitable." I.G. Posthrg. Br. at 8, 9 n.4 (citation
omitted). However, this does not mean that Dr. Busby, in
applying his own level of knowledge and understanding of
medicine, thereby applied the "professionally recognized
standards of care" to determine the quality of care
issue. As stated in the regulation, "professionally
recognized standards of health care" are statewide or
national standards of care that professional peers of the
individual whose provision of care is an issue recognize
as applying to those peers practicing or providing care
within a state. 42 C.F.R. § 1001.2. This regulatory
definition implies the existence of some specific,
quantifiable level of quality on which professional peers
aS a group can agree.

The evidence of record establishes that Dr. Busby has
specialties and qualifications which are different than
Petitioner's (see section V.B., below). His testimony
did not establish the professionally recognized standards
of Petitioner's peers, against which each of the services
in issue should be measured and deemed deficient.
Therefore, I am unable to conclude from Dr. Busby's
testimony and written report that Petitioner's treatment
failed to meet such a standard.

III. The medical records Petitioner submitted to the
Carrier in support of particular claims for Medicare
reimbursement are not sufficient to prove a basis for the
exclusion in this case.

The I.G. failed to establish a basis for Petitioner's
exclusion by relying upon Dr. Busby's opinions.

Likewise, the I.G.'s reliance on only the medical records
Petitioner submitted to the Carrier seeking payment of
particular Medicare claims fails to establish a basis for
Petitioner's exclusion.

The I.G. argues that Dr. Busby's testimony establishes
that not having enough medical documentation violates
25

common or acceptable standards of medical practice. Tr.
216. By medical "documentation," Dr. Busby meant the
requirement for documenting a comprehensive history and a
thorough examination before ordering a diagnostic test or
rendering an opinion leading to treatment.” Tr. 130 -
31.

The I.G. argues that it was not necessary for Dr. Busby
or the I.G. to review the full medical file of each
patient, or even any other medical records than those
reviewed by Dr. Busby. The I.G. reasons that the
"requirements of claims submission under prepayment
review in this case and good medical practice in general
demands that contemporaneous support for all tests and
services be recorded on the date rendered, and a reviewer
or tribunal, consequently, need look no further than the
contemporaneous record made . . . in order to evaluate
the reasonableness of the services rendered" that day.
I.G. Posthrg. Reply at 3 (citations omitted). The I.G.
has framed the issues thus throughout the hearing:

[A]s we have stated from the beginning the
issue is not whether these tests are useful in
diagnosing disease.

The question is whether they are called for
based upon the medical records which were
submitted by Dr. Vest for the purpose of having
his claims paid after being repeatedly
instructed as to what was necessary to put into
those tests [sic] ....

Tr. 214.

3 One of the significant documentation problems
alleged by the I.G. is the absence of notation in any of
the records reviewed by Dr. Busby concerning whether
Petitioner had discussed with the patient why a test was
ordered, what the tests results were or what they meant,
or why a prescribed course of treatment was needed. See,
I.G. Proposed Finding 51 (citing Tr. 106). However, the
evidence is unclear as to which records submitted to the
Carrier should have contained a physician's discussions
of treatment courses and needs with his patient.
Moreover, the Carrier's letter to Petitioner specifies
that the patient's "initial history and physical" must be
submitted, whereas the Carrier's internal memorandum to
staff states that the patient's "complete history and
physical to each claim" must be submitted. I.G. Ex. 9 at
2; P. Ex. 9 at 87.
26

And I believe that that is the ultimate issue
in this case: medical necessity as defined by
the submission of medical records for the
purpose of payment.

Tr. 215.

And more important to the issue here today, for
the purpose of reimbursement, you have to have
the documentation.

Tr. 216. The I.G. argues that inadequacies in the
documents Petitioner submitted to the Carrier in order to
seek Medicare reimbursement prove that he provided
services in substantial excess of patients' needs and of
a quality which failed to meet professionally recognized
standards of care. Tr. 216; I.G. Proposed Findings 84,
85. The I.G. contends that the Carrier's prepayment
review process placed obligations upon Petitioner to
submit comprehensive documentation with his claims. I.G.
Posthrg. Br. at 12; I.G. Proposed Finding 40.

I reject the I.G.'s premise that the prepayment review
process imposed documentation submission obligations upon
Petitioner, which entitled the I.G. to impose an
exclusion based only on those documents Petitioner
submitted with his Medicare claims. The testimony before
me indicates that the Carrier utilizes professionally
recognized standards for documentation in determining
whether payment is due under the Medicare program. Tr.
129 - 30, 216. But it does not follow that a physician's
failure to satisfy Medicare reimbursement procedures
conclusively proves that he has violated the
professionally recognized standard for medical
documentation.

Physicians participate in Medicare Part B on a voluntary
basis. Act, section 1842(h)(1). If physicians do not
submit documents which will enable the carrier to make
its determinations, the physicians should not receive
Medicare payments, whether or not they are under a
prepayment review system. The mere failure to send the
necessary documents to the carrier in support of a clain,
even assuming that the carrier had denied payment for
that reason, should not cause the I.G. to conclude that a
physician must be excluded under section 1128(b) (6)(B) of
the Act. As stated in the preamble to the Secretary's
regulations, the I.G. is to determine liability under
section 1128(b) (6) (B) of the Act based on "all of the
facts available." 57 Fed. Reg. 3306 (Jan. 29, 1992).
27

I have noted already Dr. Busby's testimony that he was
told by the I.G. not to review certain types of records
in preparing his exclusion recommendation, that he did
not select patient services randomly for his review, and
that he reviewed only the medical records associated with
particular claims because to do otherwise would have been
very time-consuming under the Carrier's record
maintenance system. In essence, the I.G. and Dr. Busby
limited "all of the facts available" for the
determination of Petitioner's liability to only those
facts that would support the Carrier's recommendation to
exclude Petitioner.

I find relevant and persuasive the testimony of
Petitioner's expert witness, Dr. Rodolfo Beer, who stated
that no physician would diagnose or treat a patient based
on only part of the patient's available records. Tr. 519
- 20. Dr. Beer testified that it was bad practice for
any physician to provide an opinion without reading a
patient's full chart. Tr. 520. Nowhere in the record is
there any testimony that any physician considers it
appropriate to evaluate a patient's medical needs or the
quality of health care services provided to a patient by
using only the documents associated with Medicare claims
for services rendered on particular days. As discussed
earlier, even Dr. Busby indicated that he did not think
the limitation was proper, in that he had repeatedly
asked the I.G. if he should consider additional
information. E.q., Tr. 183. The memorandum Mr. Patton
issued earlier on behalf of the I.G. to the Carrier shows
also that an exclusion may not be appropriate based only
on an evaluation of a patient's needs on a given day or
on the quality of services reviewed in isolation. See P.
Ex. 82.The memorandum notes that providers have been able
to justify their services at the administrative review
level based on pre-service and post-service records. Id.

It is true that the I.G. reasonably could have inferred
that certain documents were never created, or certain
information was never taken, when Petitioner did not
submit them to the Carrier in support of his Medicare
claims for reimbursement. However, such inferences have
been rebutted by Petitioner in several ways.

First, there is Dr. Beer's testimony, which was based on
a full evaluation of each of the 10 patients' complete
medical records. Tr. 519. His conclusion was that the
information Dr. Busby thought missing was in the
patients' files and that the information contained in the
patients' files exceeded the standards of the medical
community. Tr. 523. I find Dr. Beer's testimony on
these matters to be credible for the following reasons:
28

1) his testimony was based on a review of the entire
patient files; 2) he did not have anything to gain if the
decision to exclude Petitioner is reversed; 3) he is a
practicing physician who actually diagnoses and treats
patients; and 4) he Beer is familiar with the standard of
practice applicable to the area where Petitioner
practices. Tr. 518.

In addition, Petitioner has demonstrated good reasons for
having failed to send the Carrier more records in support
of each Medicare claim. Petitioner acknowledges that he
did not submit cumulative records with each Medicare
claim. However, he testified, and his counsel argued,
that he had sent the Carrier "everything," including
prior and subsequent records for patients, and that the
Carrier had patient files in their entirety in its
possession. Tr. 247, 386 - 87. Petitioner's testimony
is consistent with the I.G.'s stipulation that the
patient files in their entirety are in the possession of
the program. Tr. 506 - 08.

I find credible Petitioner's explanation that, when he
was receiving payments from the Carrier for services
claimed pursuant to the full pre-payment review process,
such payments led him to believe that the records he
submitted to the Carrier were adequate, proper, and
satisfactory to the Carrier to show the medical
reasonableness and necessity of such services under
Medicare payment criteria. See Tr. 162 - 63. His
explanation is consistent with his testimony that he
thought he was doing things correctly but would have sent
in additional records if he had perceived a need to do
so. Tr. 386 - 87. Even Dr. Busby acknowledged that it
was "possible" for Petitioner to reach a reasonable
conclusion that, because the Carrier was authorizing
Medicare payments for these claims, Petitioner need not
send additional supporting medical records. Tr. 162 -
63.

The totality of the evidence fails to support the I.G.'s
contention that a valid basis for this exclusion has been
proven by Dr. Busby's evaluation of medical records
submitted by Petitioner only for the purpose of claiming
Medicare reimbursement.
29

Iv. The I.G. did not prove that other evidence or
medical opinions supports her determination that a basis
for the exclusion exists.

The I.G. has alleged on at least one occasion that Mr.
Patton of the I.G.'s staff made the exclusion
determination "upon consultation with OIG's own medical
advisors." I.G. Posthrg. Br. at 8. However, the I.G.
has never attempted to introduce into evidence the
identities and opinions of these medical advisors. I
agree with Petitioner that, if the I.G. had resorted to
other medical experts' advice in imposing the exclusion,
these experts' qualifications and opinions are not of
record, and the I.G. cannot rely on the existence of such
experts or opinions. See P. Posthrg. Reply at 1.

The I.G. alleged also that Mr. Patton had reviewed all of
the evidence alluded to by Petitioner during an earlier
administrative proceeding conducted by the I.G.'s office.
I.G. Posthrg. Reply at 2. Again, the I.G.'s evidence
does not establish the truth of that representation. The
I.G.'s evidence establishes only that Dr. Busby did not
have knowledge of such evidence. Tr. 96.

As a result of the I.G.'s decision to present only the
medical report and testimony of Dr. Busby, the gaps in
Dr. Busby's knowledge concerning the I.G.'s reasons for
excluding Petitioner reinforce Petitioner's argument that
physicians may have legitimate bases for their
disagreements and mere differences in their professional
opinions cannot suffice as a basis for an exclusion.

See, e.g., Tr. 155 - 56.

I note, for example, that Dr. Busby, in recommending that
the I.G. exclude Petitioner, provided opinions adverse to
Petitioner on 77 services, which were described in 75
paragraphs of his report. I.G. Ex. 12. In the notice of
the I.G.'s intent to exclude Petitioner, Mr. Libercci of
the I.G.'s staff omitted at least three of those services
without explanation. See I.G. Ex. 12 at 123 (X-rays of
the cervical spine and X-rays of lumbosacral spine and
MRI of lumbar spine for Patient L.W. on August 5, 1993);
I.G. Exs. 1, 2 at 12. After Petitioner appeared in
person for the submission of documents and oral arguments
to Dr. Kenneth Nelson of the I.G.'s office in Baltimore,
Maryland (Petitioner had no opportunity to examine or
cross-examine witnesses during this presentation (P. Ex.
4)), Mr. Patton of the I.G.'s staff summarily eliminated
seven additional findings when he issued the notice of
exclusion. I.G. Ex. 5.
30

The I.G. has not attempted to prove what evidence was
considered by anyone other than Dr. Busby. Even though
the I.G. points out that Petitioner had the opportunity
to submit additional medical records to the I.G.'s
medical reviewer, Dr. Nelson (I.G. Posthrg. Br. at 11
n.5), the problem here is that, even though Petitioner
appears to have submitted additional medical records, the
I.G.'s evidence does not show that the additional records
were analyzed.

There is, moreover, no adequate evidence explaining how
the I.G. equated Dr. Busby's findings that certain
services were medically unnecessary or of poor quality
with the requirements for an exclusion under section
1128(b) (6) (B) of the Act: that the care substantially
exceeded the patients's needs or was of a quality that
failed to meet professionally recognized standards of
health care. Act, section 1128(b)(6)(B). The notice of
the I.G.'s intent to exclude Petitioner under section
1128(b) (6) (B) of the Act contains the first of many.
instances in which the services characterized by Dr.
Busby as "medically unnecessary" and of "poor quality"
were described by the I.G. as "substantially in excess of
the needs of such patients" and failed to meet
professionally recognized standards of health care. I.G.
Ex. 1.

The I.G. argues in her brief that, because the diagnostic
tests and medical services furnished to 10 patients were
not justified by the medical findings reviewed by Dr.
Busby, they were therefore "in excess of the patient's
needs," and the I.G. was entitled to conclude that
Petitioner provided services "substantially [in the main,
in substance] in excess of the patients' needs." I.G.
Posthrg. Br. at 8. Elsewhere in the Decision, I discuss
in detail the consequences of the I.G.'s failure to
analyze additional evidence. I note here, however, that
the I.G.'s alleged limitation of her exclusion
determination to only those documents reviewed by Dr.
Busby does not comport with Petitioner's opportunity to
submit additional evidence for the I.G.'s consideration
in response to the notice of intent to exclude him, and
such a limitation does not comport with the I.G.'s prior
representation to Petitioner that everything he submitted
would be used in the exclusion determination. 42 C.F.R.
§ 1001.2001(b); P. Ex. 4.

Based on the record as a whole, there is an inadequate
basis to conclude that the I.G.'s exclusion determination
had greater factual support or was better reasoned than
the opinions provided by Dr. Busby, which also do not
establish a basis for the exclusion.
31

Vv. The evidence introduced by Petitioner is more
credible than that introduced by the I.G.

A. Petitioner is entitled to rely on medical
opinions regarding his patients' complete medical
records.

In her reply brief, the I.G. argues that the additional
medical documents alluded to by Petitioner and Dr. Beer
at the hearing are not of record, and, therefore, they
are not before me. I.G. Posthrg. Reply at 2. The I.G.
argues also that it is illogical for Petitioner to
require Dr. Busby, and me -- by extension, to review a
patient's entire medical history before rendering an
informed opinion. Id. at 3.

I find these arguments to be without merit.

Petitioner is properly arguing the consequences of Dr.
Busby's failure to conduct as complete a review of the
available medical records as he (Petitioner) and Dr. Beer
testified to have done. It may be that, in the example
cited by the I.G. (the X-ray of the left foot when there
were documented complaints for the right foot), no
additional amount of document review could have changed
Dr. Busby's opinion that the procedure was unnecessary.
Id.; but see P. Ex. 79 at 1 (Dr. Beer's Affidavit with
contrary opinion and reasons). However, there are other
opinions rendered by Dr. Busby which, on their face,
could have benefitted from the review of additional
medical records. For example, Dr. Busby criticized the
MRI done for Patient G.N. as medically unnecessary,
partly because a prior hospitalization with a diagnostic
workup "may have included this study." I.G. Ex. 12 at
194 (emphasis added). Other examples include the CBC and
differential WBC and 23-test blood chemistry panel
performed on August 19, 1993 for Patient J.M., which Dr.
Busby found to be medically unnecessary because they had
already been done during the patient's July 3, 1993
visit. I.G. Ex. 12 at 113. However, Dr. Busby
acknowledged that there are frequently justifications for
repeating tests. Tr. 204 - 05. Dr. Beer pointed out
that some of the tests were repeated after a few days of
treatment in order to track the effectiveness of
treatment. Tr. 533. Dr. Busby testified also that
having additional records may have clarified matters,
eliminated some of his concerns, or altered his opinions.
E.g., Tr. 109, 126, 182. I cannot agree with the I.G.
that Dr. Busby rendered informed opinions when other
physicians who are no less qualified than he is have
reached contrary conclusions based on medical records he
failed to read.

32

With respect to the I.G.'s argument that the additional
medical documents referenced by Petitioner and Dr. Beer
are not of record, I note that Petitioner moved to
introduce them at the hearing. Tr. 506 - 08. Petitioner
explained his failure to offer the additional medical
records prior to hearing by alleging that he was
surprised by the I.G's reliance at the hearing on a
theory of inadequate documentation. Tr. 214 - 15, 506.

I find Petitioner's explanation to be reasonable. As I
have noted previously, the I.G. has an obligation to
determine the exclusion based on "all of the facts
available" (57 Fed. Reg. 3306 (Jan. 29, 1992)),
Petitioner had informed the I.G. that she should consider
other records he had submitted to the Medicare program
(P. Ex. 5 at 2), and the I.G. represented to Petitioner
that any additional evidence provided by Petitioner would
be considered in the exclusion determination (P. Ex. 4).
Nothing in the exclusion notice or the I.G.'s prehearing
brief had placed Petitioner on notice that the I.G. would
then describe her position thus at hearing:

(I]t has been the Inspector General's position
all along that Dr. Vest had provided care which
is medically unnecessary and substantially in
excess of the patient's needs, because the
treatments and the diagnostic tests which he is
administering are not borne out by the medical
records which he submitted in support of their
payment.

Tr. 507. Moreover, despite the I.G.'s additional
contention at hearing that Petitioner should be able to
point to information in his medical records that
"substantiates [his] follow-up actions" (id.), the I.G.
objected to Petitioner's introducing the records
favorable to Petitioner at the hearing. Tr. 508.

The additional medical documents considered by Petitioner
and Dr. Beer were not admitted into the record only
because Petitioner withdrew his motion to have them
admitted upon the I.G.'s stipulation that copies of those
documents were in fact received by the "Medicare
program." Tr. 507 - 08. Implicit in the I.G.'s
stipulation is the fact that the Carrier, Dr. Busby, and
the I.G. have had the opportunity to evaluate the
additional documents and to refute the conclusions of Dr.
Beer and Petitioner. Moreover, Petitioner had also made
available at the hearing the additional medical records
for the I.G.'s review and use during cross-examination.
Tr. 434 - 35. At no time did the I.G. review or make use
of the additional medical records, or refute the merits
33

of the medical opinions based on a review of the patient
records in their entirety."

For the foregoing reasons, I find it proper to give
weight to the opinions of Dr. Beer and Petitioner based
on the contents of the complete patient files even though
these patient files are not of record.

B. Based on the experts' professional
experiences and the documents they reviewed, I
have given greater weight to the opinions of
Petitioner and his expert witness than the
contrary opinions of Dr. Busby.

The I.G. contends that a recurring pattern in the records
reviewed by Dr. Busby is that the medical findings in the
records submitted by Petitioner in support of his
Medicare claims do not correspond to or substantiate the
need for the diagnostic tests that were ordered. See
I.G. Proposed Finding 49 (citing Tr. 105). Dr. Busby's
qualifications bear on the weight to be accorded his
observations because, as discussed above, Dr. Busby was
applying an evaluation standard based on his personal
level of medical knowledge and understanding. He and
Petitioner agree that, in order to treat an individual
appropriately, there must be an appropriate level of
knowledge or understanding of the disease process, which
will then permit an appropriate interpretation of all the
information gathered from a comprehensive medical history
and a thorough medical examination. Tr. 225, 429. I
believe the same is true in the situation where a
physician is reviewing medical records in order to
determine the patient's needs or the appropriateness of
the care rendered to that patient. Even the definition
of professionally recognized standards of health care
refers to the "peers" of the individual whose services

‘4 In my Ruling Denying the I.G.'s Motion for
Reconsideration Concerning the Exclusion of I.G.'s
Proposed Exhibits 17 to 24, I discuss and reject the
possible inference that the I.G.'s proposed exhibits
pertaining to criminal proceedings involving the
falsification of different patient records may suggest
that Petitioner has fabricated or lied about the medical
records in this case. For this Decision, I re-emphasize
that the use of such an inference is inappropriate, since
the I.G. has had ample opportunity to gather and
introduce proof of any alleged fabrication of the records
used in this case. There is no proof that Petitioner has
fabricated or lied about any medical record used in this
case.
34

are at issue. See 42 C.F.R. § 1001.2. Therefore, I have
analyzed the professional experiences of the three
physicians whose opinions are of record.

I agree with Petitioner that Dr. Busby lacks experience
in diagnosing and evaluating the ailments of elderly
patients who may have multisystem disorders that may not
be manifested in the same way as in younger patients.

Dr. Busby has a subspecialty in aerospace medicine, which
is a specialized form of occupational medicine. Tr. 39 -
40. His principal responsibility as the Carrier's
Medical Director is interpreting Medicare coverage for
purposes such as the reimbursement of services. Tr. 41.
He has experience in containing health care costs from
his current position with the Carrier as well as from his
prior position as the medical director for LTV Steel.

Tr. 44, 147 - 48.

Whereas Dr. Beer and Petitioner have been involved in
direct patient care for a number of years, there is no
evidence that Dr. Busby has maintained a medical practice
or has provided direct patient care since assuming his
position as the Carrier's Medical Director. In the past,
Dr. Busby has covered a general practice intermittently
over a period of 25 years, but he could not say how many
patients he had actually treated. Tr. 145 - 46. Even
though the services in issue were provided to elderly
Medicare patients, Dr. Busby has never specialized in
geriatric medicine and could not say how many geriatric
patients he has treated. Tr. 221. He has never
conducted a health examination on patients over 60 years
of age. Tr. 147. He has diagnosed and treated patients
in their 70's when he worked in an emergency room or
covered a general practice; but he has not treated such
patients on a regular basis. Tr. 147 - 48. He agreed
that geriatric medicine usually involves multi-system
diseases; that, as a general rule, certain diseases would
present classical signs and symptoms in the young but not
in the elderly; and that, in some cases, treating one
disorder without treating associated disorders can
accelerate complications. Tr. 221, 223, 224. He did not
use any medical literature in reaching his conclusions
that the 72 services he reviewed were medically
unnecessary or of poor quality. Tr. 208.

I find the foregoing evidence to be relevant to the issue
of which medical expert's opinions are entitled to
greater weight with respect to the services in
controversy. I use as examples the multi-panel tests
criticized by Dr. Busby, because the I.G. alleged that it
was Petitioner's pattern of ordering blood chemistry
35

panels which caught the attention of the Carrier, and for
which Petitioner was excluded. I.G. Prehrg. Br. at 22.

The I.G. cited 13 instances in which Petitioner ordered
such tests for 10 Medicare patients he saw during 1992
and 1993. I.G. Prehrg. Br. at 20. Most of Dr. Busby's
opinions concerning these tests indicate that he felt
them medically unnecessary because either no test within
the panel was indicated by the patients' symptoms or
complaints in the documents he reviewed, or only a small
number of tests within the panel were indicated. I.G.
Ex. 12. Petitioner and Dr. Beer disagree with Dr.
Busby's conclusions. In addition to discussing
information not mentioned by Dr. Busby, Dr. Beer and
Petitioner also cited Medicare reimbursement rules
concerning the payment of full, automated panel tests on
the patient's initial visit when one or more tests is
needed. E.g., P. EX. 79 at 6, 8. Dr. Busby agreed that
Medicare payment regulations provide for payment of the
initial battery of tests if one of the tests in the
battery relates to the patient's complaints. Tr. 186 -
88.

However, Dr. Busby insisted that performing the
additional tests in the battery would not be appropriate
even though the full panel would be paid under Medicare
reimbursement criteria. Tr. 186 - 87, 190 - 91. His
reasoning was that he conducted his review under the
I.G.'s guidelines, and the I.G. told him not to consider
prices in his analysis. Tr. 190 - 91.'"© He testified,

1s Elsewhere in this Decision, I have noted Dr.
Busby's conclusion that Petitioner unnecessarily ordered
at least two of the same tests for a patient on a
subsequent visit. There are contrary medical opinions
concerning the necessity of those repeated tests,
including the testimony of Dr. Beer, who explained that
Petitioner ordered the same tests after a few days of
treatment in order to evaluate the success of the
treatment. Tr. 533.

16 There were extensive objections and argument
by the I.G., as well as statements by Dr. Busby,
concerning why Petitioner should not delve into or rely
on Medicare payment rules concerning these laboratory
tests. Tr. 189 - 96. To the best of my understanding,
Dr. Busby's position is that payment information is not
relevant to his opinion because he received the I.G.'s
directive not to consider cost or payment information.
To the best of my understanding, the I.G.'s objections

(continued...)
36

however, that if he had a medical practice and were
billing for his services, he would consider cost, and
that a doctor diagnosing patients in his office would
consider the cost of the tests to be used. Tr. 196 - 97.

Petitioner and Dr. Beer testified concerning the atypical
presentation of disease symptoms, the likelihood of
multi-system ailments in the elderly, and the
difficulties in diagnosing the elderly as justifications
for some of the multi-panel tests at issue. E.gq., Tr.
361 - 64, 521, 531. As noted by Dr. Beer, the youngest
of the patients considered in Dr. Busby's report was 69
years old, and the oldest was 84 or 85 years old. Tr.
521. Dr. Beer, who has practiced as a general surgeon in
the Alton area since 1967 (Tr. 517 - 18), and who has no
interest in the outcome of this case, felt the full panel
tests were important because all systems have some sort
of derangement at these advanced ages, and the full panel
tests provide a good means to obtain quick information
and evaluation of practically every system. Tr. 521,
531.

Also according to Petitioner, the full-panel automated
test costs approximately $26 under the Medicare program
guidelines; it gives valuable information quickly; its
results are simpler to obtain than reprogramming the
equipment to obtain separate test results; and having the
full panel done is less costly in the long run because it
avoids the physician's having to guess at some of the
results. Tr. 359, 361. Petitioner's cost information is
consistent with the information contained in the Medicare
Carrier Manual, which acknowledges that the cost of a

6 (...continued)

and arguments are that, because Dr. Busby did not
consider Medicare payment codes or outcomes in
recommending Petitioner's exclusion, Dr. Busby conducted
a review for medical necessity that is distinct from the
review done for Medicare payment purposes pursuant to the
statutory prohibition against reimbursing for services
that are medically unreasonable and unnecessary. See
Act, section 1862(a)(1)(A). I do not think either the
I.G. or her witness has adequately addressed the
inference from the payment rule or regulation cited by
Petitioner that there exist administratively noticed
facts and determinations favorable to Petitioner with
respect to the medical necessity and reasonableness of
ordering full panel tests on a patient's initial visit
when only one test of the panel is warranted by the
patient's condition.
37

battery of tests is ordinarily low as compared with the
cots of tests performed individually. See I.G. Prehrg.
Br. at 22."

For these reasons, I did not find Dr. Busby's opinions on
the multi-panel tests and other services more credible or
persuasive than the contrary medical opinions submitted
by Petitioner and his expert witness, Dr. Beer.

CONCLUSION

The totality of the record before me reveals numerous
problems with Dr. Busby's opinions and the I.G.'s case.
In addition, I found more persuasive the contrary medical
opinions submitted by Petitioner and Dr. Beer, who are
experienced in the diagnosis and treatment of geriatric
patients and have reached their conclusions based on a
review of complete patient files. I conclude that the
I.G. has failed to prove a basis for the exclusion under
review.

Accordingly, I set aside the five year exclusion imposed
and directed by the I.G.

/s/
Mimi Hwang Leahy

Administrative Law Judge

0 The I.G. noted also the part of the Medicare
Carrier Manual which states that the periodic auditing of
bills, reviewing physician service profiles, and
analyzing large volumes of continuing batteries of tests
for possible repeat tests, creates a financial burden on
the Medicare program. I.G. Prehrg. Br. at 22 (citation
omitted). However, the cost of auditing providers or
analyzing tests does not provide a basis for exclusion
under section 1128(b)(6)(B) of the Act.
